DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
	Claims 1-15 
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      
Claims 16-20
Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

                                                       Reference of prior art 

Gerhardt.  (US 5265827, Paddle Wheel Rotorcraft).
Siegel.  (US 7686583, Cyclical Wave Energy Converter).
Campolo et al.  (US 20140061379, MOTORISED DEVICE AND METHOD OF MOVING THE DEVICE).
Deng et al.  (US 20160185455, Electromagnetic Actuator System).
Graham et al.  (US 20130017083, Excessive Wind Portal For Wind Turbines).
Maxwell et al.  (US 20100140404, Composite Wing Panel).
Kasahara et al.  (US 20020068138, Method For Producing Stiffened Hollow Structure Composed Of Fiber-reinforced Composite).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6-9, 11 and 15-17    is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and further in view of Siegel.


Re claim 1    Referring to the figures and the Detailed Description, Gerhardt discloses:
 A cycloidal rotor air vehicle, comprising: an airframe (26); a first cycloidal rotor assembly supported by the airframe and configured to rotate about a first axis of rotation relative to the airframe (22, 30), the first cycloidal rotor assembly comprising a rotor frame and a blade having a longitudinal axis oriented parallel to the first axis of rotation (28) and extending between a root and a longitudinally opposed tip (28), 
However Gerhardt fails to teach as disclosed by Siegel:  the blade is coupled to the rotor frame by a rod extending longitudinally from the root thereof to cantilever the blade to the rotor frame (fig’s. 2A, 3A, items 215, 212 and 210); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Siegel teachings of the blade is coupled to the rotor frame by a rod extending longitudinally from the root thereof to cantilever the blade to the rotor frame into the Gerhardt to eliminate structural components to reduce weight.
a first motor configured to rotate the first cycloidal rotor assembly about the first axis of rotation (36); a first servo coupled to the blade of the first cycloidal rotor assembly and configured to adjust the pitch of the blade (Siegel item 230, Gerhardt 72, The actuators 72 may be of any suitable mode of operation, that is, electromagnetic, hydraulic, pneumatic, or the like); and a control system (Siegel item 250, Gerhardt 86) supported on the airframe and configured to control the operation of the first motor (72) and the first servo (col. 10, l 11-26, col. 6, l 37-41).

Re claim 3    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses:  The cycloidal rotor air vehicle of claim 1, further comprising: a plurality of blades coupled to the rotor frame and circumferentially spaced about the first axis of rotation (Siegel item 210);
 an offset link (Gerhardt 44) coupled to the first servo (Gerhardt 72); and
a plurality  of pitch links each coupled to the offset link and to a separate blade of  the plurality of blade of the first cycloidal rotor assembly (Gerhardt 74, 44 and Siegel items 235), wherein the plurality of pitch links are configured to adjust the pitch of the plurality of blades in response to rotation of the offset link by the first servo (Gerhardt col. 8, l 27-39 and fig’s. 3, 4 and Siegel item 210).

Re claim 6    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses:  The cycloidal rotor air vehicle of claim 1, further comprising: a second cycloidal rotor assembly supported by the airframe and configured to rotate about a second axis of rotation relative to the airframe (Gerhardt 24, 30), wherein the second cycloidal rotor assembly comprises a blade (Gerhardt 28 and Siegel item 210) having a longitudinal axis oriented parallel to the second axis of rotation of the second cycloidal rotor assembly (Gerhardt 28 and Siegel item 210); a second motor configured to rotate the second cycloidal rotor assembly about the second axis of rotation (Gerhardt the other 36); and a second servo coupled to the blade of the second cycloidal rotor assembly and configured to adjust the pitch of the blade of the second cycloidal rotor assembly (Gerhardt 72, to adjust the pitch of the blade of the second cycloidal rotor assembly similar to claim 1).

Re claim 7    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses: The cycloidal rotor air vehicle of claim 6, wherein the second axis of rotation is coaxial with the first axis of rotation (Gerhardt 22, 24).

Re claim 8   Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses: The cycloidal rotor air vehicle of claim 7, further comprising: a tail rotor assembly coupled to the airframe and configured to counter-balance pitch torque generated by the first cycloidal rotor assembly and the second cycloidal rotor assembly (Gerhardt 54); wherein the first motor is configured to rotate the first cycloidal rotor assembly in a first rotational direction about the first axis of rotation; wherein the second motor is configured to rotate the second cycloidal rotor assembly in the first rotational direction about the second axis of rotation (Gerhardt items 36 and axes corresponding to items 30, 32).

Re claim 9    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses: The cycloidal rotor air vehicle of claim 1, wherein the first cycloidal rotor assembly comprises four blades (Siegel item 210), wherein each blade of the first cycloidal rotor assembly has a longitudinal axis oriented parallel to the first axis of rotation (Siegel item 210).


Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and further in view of Siegel and further in view of Campolo.

Re claim 2    Referring to the figures and the Detailed Description, Gerhardt, as modified above, fails to teach as disclosed by Campolo: The cycloidal rotor air vehicle of claim 1, wherein the cycloidal rotor air vehicle has a total mass less than 200 grams (¶ 0034).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Campolo teachings of the cycloidal rotor air vehicle has a total mass less than 200 grams into the Gerhardt, as modified above, to allows remote observation of hazardous environments inaccessible to ground vehicles and military purposes.
Claim(s) 4, 5 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and further in view of Siegel and further in view of Deng.

Re claim 4    Referring to the figures and the Detailed Description, Gerhardt, as modified above, fails to teach as disclosed by Deng:  The cycloidal rotor air vehicle of claim 1, wherein the blade of the first cycloidal rotor assembly comprises a material formed from unidirectional pre-impregnated carbon fiber (¶ 0057).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Deng teachings of the blade of the first cycloidal rotor assembly comprises a material formed from unidirectional pre-impregnated carbon fiber into the Gerhardt to ensure proper wing rigidity while maintaining minimal weight.

    PNG
    media_image1.png
    438
    614
    media_image1.png
    Greyscale

Re claim 5     Referring to the figures and the Detailed Description, Gerhardt, as modified above, fails to teach as disclosed by Deng:   The cycloidal rotor air vehicle of claim 1, wherein the blade of the first cycloidal rotor assembly comprises: a blade frame including a central main spar; and a polyester skin covering the blade frame (see fig. above).
it would have been an obvious matter of design choice to make the different portions of the semi-elliptical outer frame of whatever form or shape was desired or expedient to increase the blade surface area for increased lift. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Re claim 11    Referring to the figures and the Detailed Description, Gerhardt, as modified above, fails to teach as disclosed by Deng:   The cycloidal rotor air vehicle of claim 1, wherein the blade of the first cycloidal rotor assembly comprises: a central main spar; and a polyester skin covering the main spar and the outer frame (see fig. above, please note that the dotted lines of the main spar and the outer frame are indicative of the a polyester skin covering them).
it would have been an obvious matter of design choice to make the different portions of the outer frame which is semi-elliptical of whatever form or shape was desired or expedient to increase the blade surface area for increased lift. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim(s) 10 and 12-15    is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and further in view of Siegel and further in view of Deng and further in view of Graham.

Re claim 10    Referring to the figures and the Detailed Description, Gerhardt, as modified above, fails to teach as disclosed by Deng:   A cycloidal rotor air vehicle, comprising: an airframe; a first cycloidal rotor assembly supported by the airframe and configured to rotate about a first axis of rotation, the first cycloidal rotor assembly comprising a blade having a longitudinal axis parallel with the first axis of rotation; and a first motor configured to rotate the first cycloidal rotor assembly about the first axis of rotation; wherein the blade of the first cycloidal rotor assembly comprises a material formed from unidirectional pre-impregnated carbon fiber.
(Claim 10 is similar in scope to Claims 1 and 4; therefore, Claim10 is rejected under the same rationale as Claims 1 and 4).
However Gerhardt, as modified above, fails to teach as disclosed by Gerhardt, as modified above,: the blade comprises an outer frame which extends continuously about the entire perimeter of the blade (blade 105 and frame 115).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Graham teachings of the blade comprises an outer frame which extends continuously about the perimeter of the blade into the Gerhardt, as modified above, to provide a support for the blade.
	On the other hand Gerhardt, as modified above, discloses the claimed invention except for the entire perimeter of the blade.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the frame extends about the entire perimeter of the blade for better blade support, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re claim 12    Referring to the figures and the Detailed Description, Gerhardt, as modified above,  discloses:  The cycloidal rotor air vehicle of claim 10, further comprising: a first servo coupled to the blade of the first cycloidal rotor assembly and configured to adjust the pitch of the blade (Gerhardt 72); and a control system supported on the airframe and configured to control the operation of the first motor and the first servo (Gerhardt col. 10, l 11-26, col. 6, l 37-41).

Re claim 13    Referring to the figures and the Detailed Description, Gerhardt, as modified above,  discloses: The cycloidal rotor air vehicle of claim 12, further comprising an offset link coupled to the first servo, and a pitch link extending between the offset link and the blade of the first cycloidal rotor assembly, wherein the pitch link is configured to adjust the pitch of the blade in response to rotation of the offset link by the first servo.

Re claim 14    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses: The cycloidal rotor air vehicle of claim 12, wherein the control system is configured to provide on-board inner loop feedback using a proportional-derivative controller (Gerhardt col. 11, l 3-26).

Re claim 15    Referring to the figures and the Detailed Description, Gerhardt, as modified above,  discloses:  the cycloidal rotor air vehicle of claim 10, further comprising a tail rotor assembly (Gerhardt 54) coupled to the airframe and configured to counter-balance pitch torque generated by the first cycloidal rotor assembly (Gerhardt col. 9, l 11-33).

Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, as modified above, and further in view of Siegel and further in view of Deng and further in view of Graham and further in view of Maxwell.

Re claim 21    Referring to the figures and the Detailed Description, Gerhardt, as modified above,  discloses: The cycloidal rotor air vehicle of claim 10, wherein the blade comprises a central spar (see fig. above, a central main spar not extending longitudinally through the outer frame of the blade)
However Gerhardt, as modified above, fails to teach as disclosed by Maxwell:  extending longitudinally through the outer frame of the blade (1220).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Graham teachings of the central main spar the extending longitudinally through the outer frame of the blade into the Gerhardt, as modified above, to provide a reinforced support for the blade via the frame.


Claim(s) 16, 17, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and further in view of Maxwell.

Re claim 16    Referring to the figures and the Detailed Description, Gerhardt discloses:   A method for forming a cycloidal rotor air vehicle (20), 
However Gerhardt fails to teach as disclosed by Maxwell: (a) laying a strip of unidirectional pre-impregnated carbon fiber onto a mold; (b) clamping first and second plates against the pre-impregnated carbon fiber to push the pre-impregnated carbon fiber into the mold; and (c) curing the pre-impregnated carbon fiber in the mold to form a rotor blade of the cycloidal rotor air vehicle (fig’s 8A-8D, 10A-10D and ¶ 0137-0139, 0162).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Maxwell teachings of laying a strip of unidirectional pre-impregnated carbon fiber onto a mold; clamping first and second plates against the pre-impregnated carbon fiber to push the pre-impregnated carbon fiber into the mold; and curing the pre-impregnated carbon fiber in the mold to form a rotor blade of the cycloidal rotor air vehicle into the Gerhardt to ensure high rigidity of the rotor blade of the cycloidal rotor air vehicle while maintaining minimal weight

	Re claim 17    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses the claimed invention except for the mold is formed from polytetrafluoroethylene.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the mold is formed from polytetrafluoroethylene to obtain a low co-efficient of friction of the material , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
 
Re claim 19    Referring to the figures and the Detailed Description, Gerhardt, as modified above, discloses: The method of claim 16, further comprising: (d) pivotably coupling the rotor blade to a rotor assembly of the cycloidal rotor air vehicle with a pitch linkage (Gerhardt 22, 24 and 28); (e) coupling a servo to the rotor assembly to control the pitch of the rotor blade (Gerhardt 72, 22, 24 and 28); and (f) coupling a motor to the rotor assembly to rotate the rotor assembly about an axis of rotation (Gerhardt 22, 24 and 36).
	
	Re claim 20    Referring to the figures and the Detailed Description, Gerhardt, as modified above, the claimed invention except for the mold comprises a polytetrafluoroethylene female mold half and a silicon male mold half.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the mold comprises a polytetrafluoroethylene female mold half and a silicon male mold half to obtain a low co-efficient of friction of the material , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and further in view of Maxwell and further in view of Kasahara.

Re claim 18    Referring to the figures and the Detailed Description, Gerhardt, as modified above, fails to teach as disclosed by Kasahara:    The method of claim 16, further comprising: (d) placing a silicone mat onto the mold to distribute pressure across the pre-impregnated carbon fiber following (b) (¶ 0034).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Kasahara teachings of placing a silicone mat onto the mold to distribute pressure across the pre-impregnated carbon fiber following (b) into the Gerhardt, as modified above, to include a buffer to lessen or moderate the impact of mold during the method for forming a cycloidal rotor air vehicle.

Allowable Subject Matter 
       Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Response to Arguments
          Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           Applicant argues that “Maxwell does not describe the material placed into the mold as comprising a strip of unidirectional pre-impregnated carbon fiber”
          Examiner respectfully disagrees; Maxwell discloses Mold process 530 includes the preparation of a mold as described in FIGS. 4A-4E. Mold process 530 also includes the placement of a material stack in the mold (¶ 0116), FIG. 4A, mold 120 may be designed to construct a number of structures, including a panel 402, a wing 404, and other 406 (¶ 0085), In one implementation, laminate 210 includes any fiber materials. For example, laminate 210 may include carbon 230, fiberglass 240, Kevlar 250, prepreg fiber 255, tackified fiber 257, or other types of laminate 260, such as aramid fibers, or any combination of the above mentioned laminates (¶ 0069); Prepreg is the name given to composite reinforcement materials, such as carbon fiber as defined in Prepreg Carbon Fiber Unidirectional Fabric (www.nova-insulation.com/carbon-fiber/prepreg-carbon-fiber/prepreg-carbon-fiber-unidirectional-fabric.html); (¶ 0137-139 and 162) describe the molding process of the above material of the mold process 530, please note the word strip is not defined with a certain dimensions in the specification and Maxwell does not preclude using a strip of the material used in the process; thus, the structural limitations of the claims have been met.   

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642